Citation Nr: 9923690	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-12 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for light 
perception only in the right eye, secondary to trauma 
residuals, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to August 
1983.

This appeal arose from a June 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran testified at a personal 
hearing in November 1998; he was notified via a January 1999 
supplemental statement of the case of the continued denial of 
his claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Multiple sclerosis was not present in service, nor was it 
manifested to a compensable degree within seven years of 
separation therefrom.

2.  The veteran's service-connected right eye disability is 
manifested by light perception only in the right eye and 
visual acuity of 20/20 in the left eye.

3.  The veteran's only service-connected disability (light 
perception only in the right eye) is assigned a 30 percent 
disability evaluation.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

2.  The criteria for an increased evaluation for the service-
connected right eye disability have not been met.  
38 U.S.C.A. §§ 1155, 1160(a)(1), 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7 (1998).

3.  The criteria for a total disability rating for 
compensation based on unemployability have not been met.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.16(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for multiple 
sclerosis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, and during peacetime service after December 
31, 1946, and multiple sclerosis becomes manifest to a degree 
of 10 percent within seven years from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The veteran's service medical records revealed that he was 
treated for optic atrophy that was found to be secondary to 
trauma.  He also complained of numbness in the right foot in 
April 1981; this was attributed to probable nerve sheath 
inflammation.  However, there were no complaints of, findings 
of or treatment for symptoms consistent with multiple 
sclerosis.  

A VA examination of the veteran performed in February 1984 
made no mention of any complaints that would be compatible 
with multiple sclerosis.  The neurological examination noted 
that his deep tendon reflexes were present and equal and his 
cranial nerves were intact.  VA outpatient treatment records 
developed between May 1984 and June 1986 and a December 1991 
VA examination also did not suggest the presence of multiple 
sclerosis.  The earliest reference to multiple sclerosis was 
not made until 1996, some 13 years after his separation from 
service.  

A letter dated November 2, 1998 was received from a private 
physician who had examined the veteran on October 30, 1998.  
It was stated that the veteran's optic atrophy, which was 
first noted in service, could have been caused by multiple 
sclerosis, a concussive injury or both.  However, an opinion 
could not be provided without a review of the service medical 
records, which the veteran had not obtained for this 
physician's review.

The veteran testified at a personal hearing in November 1998.  
He indicated that he had always been clumsy, even in service.  
He attributed this to multiple sclerosis.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for multiple sclerosis 
has not been established.  The objective evidence does not 
show that any symptoms consistent with multiple sclerosis 
were present in service.  While the veteran developed optic 
atrophy in service, this has been attributed to trauma and 
not to multiple sclerosis (the opinion of the private 
physician rendered in November 1998 that this atrophy could 
have been related to either trauma or multiple sclerosis or 
to both is very speculative since the service medical 
records, which clearly indicate that the atrophy was due to 
trauma, were not reviewed by the private physician).  The 
veteran had also complained of numbness in the right foot in 
April 1981; however, this was attributed to probable nerve 
sheath inflammation and not to multiple sclerosis.  Moreover, 
no further complaints were made and no deterioration was 
noted in service.  Finally, it is noted that the veteran 
offered no complaints of any symptoms compatible with 
multiple sclerosis between his date of separation in 1983 and 
the diagnosis of this condition made in 1996.  While the 
veteran has attributed what he described as a long history of 
"clumsiness", which he claimed has been present since 
service, to multiple sclerosis, he is not competent, as a 
layperson, to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, it is found that multiple sclerosis was not 
present in service, and had not manifested to a compensable 
degree with seven years of his discharge.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for multiple sclerosis.


II.  An increased evaluation for a right 
eye disability

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, when a veteran has 
suffered blindness in one eye as a result of a service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability not the result of 
the veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected 
disabilities.  38 U.S.C.A. § 1160(a)(1) (West 1991).

The veteran's service medical records showed that he suffered 
a trauma to the right eye in service when a wood-burning 
stove exploded in his face.  

The pertinent evidence included a VA examination of the 
veteran conducted in June 1998.  This noted that he was blind 
in the right eye.  He also complained of some blurring of 
vision in the left eye.  The examination of the right eye 
found visual acuity of only hand motion.  Corrected visual 
acuity of the left eye was 20/50.  The diagnoses were 
refractive error and optic atrophy of the right eye.

The veteran was afforded an examination by a private 
physician in November 1998.  He had been seen on October 30, 
1998 with complaints of blindness in the right eye.  His best 
corrected visual acuity in the right eye was hand movement; 
it was 20/20 in the left eye.  The microscopic examination of 
the right eye was significant for having a large amount of 
pigment deposition on the anterior lens capsule of the right 
eye.  The optic nerve of the right eye was extremely pale.  
The impression was optic atrophy of the right eye, with a 
history of trauma to that eye.

The veteran testified at a personal hearing in November 1998.  
His chief complaint was that he could not see.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected right 
eye disability is not warranted.  Because the veteran is not 
blind in the nonservice-connected eye, it is considered to be 
normal for rating purposes.  Given this, there is no basis 
upon which to grant an evaluation in excess of the 30 percent 
already assigned to the service-connected right eye disorder.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right eye disability.


III.  Entitlement to a total disability 
rating for compensation based on 
unemployability

According to the applicable criteria, total disability 
ratings for compensation may be assigned, when the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided, That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  38 C.F.R. § 4.16(a) (1998).

In the instant case, the veteran is service-connected for the 
residuals of trauma to the right eye, which has resulted in 
light perception only.  This disability has been evaluated as 
30 percent disabling (which has been upheld by this 
decision).  Therefore, the evidence clearly shows that he is 
not currently entitled to consideration of a total disability 
rating pursuant to the above-noted regulation.


ORDER

Service connection for multiple sclerosis is denied.

An increased evaluation for the service-connected right eye 
disability is denied.

A total disability rating for compensation based on 
unemployability is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

